412 So. 2d 950 (1982)
KELLER INDUSTRIES, INC., Appellant,
v.
Robert MORGART and Wilma Morgart, His Wife, Appellees.
No. 81-1082.
District Court of Appeal of Florida, Fifth District.
April 21, 1982.
Hubert W. Williams of Robertson, Williams, Duane, Lewis & Ranson, P.A., Orlando, for appellant.
Robert J. Felice of LaGrone & Felice, P.A., Orlando, for appellees.
DAUKSCH, Chief Judge.
This is an appeal from a judgment in a products liability case. While we agree *951 with appellant that there was error regarding the inconsistent interrogatory verdicts, we cannot reverse the judgment. The fault should not be laid upon the trial judge; rather, it must be placed upon the defendant's trial attorney who led the court into error by approving, or failing to object to, the form of the verdict before it was submitted to the jury. Trial counsel also failed to bring the inconsistent verdicts to the attention of the trial court before the jury was discharged thus preventing the timely correction of the problem by the trial judge. For all we know, defendant's trial counsel intentionally, for tactical reasons, chose not to bring the problem to the court's attention. Counsel for appellant on appeal was not trial counsel. See Robbins v. Graham, 404 So. 2d 769 (Fla. 4th DCA 1981); Department of Transportation v. Denmark, 366 So. 2d 476 (Fla. 4th DCA 1979); Lindquist v. Covert, 279 So. 2d 44 (Fla. 4th DCA 1973).
AFFIRMED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.